Citation Nr: 1821597	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep problems as a manifestation of an undiagnosed illness or chronic multi-symptom illness.  

3.  Entitlement to service connection for nightmares as a manifestation of an undiagnosed illness or chronic multi-symptom illness.  

4.  Entitlement to service connection for fatigue as a manifestation of an undiagnosed illness or chronic multi-symptom illness.  


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2016, the Board remanded the claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is required before the claims can be adjudicated.  

Pursuant to the Board remand in October 2016, the RO/AMC contacted the Joint Service Records Research Center (JSRRC) and US Army Crime Records Center and requested a search of the death of a "William Cummings" for the period of June 1, 1988 to February 2, 1989, in Garlstedt, Germany.  A May 2017 PTSD Stressor Verification Review associated with the claims file shows that the JSRRC conducted research on the wrong Veteran.  The Stressor Verification Review reported that, "JSRRC coordinated their research with Naval History & Heritage Command (NHHC), Washington Navy Yard, DC, the custodian of US Navy histories, and reported that the NHHC does not maintain a 1974 command history for the US NAVSEC GRUACT, Scotland and that the NHHC, Washington Navy Yard, DC, the custodian of US Navy ship histories, does not maintain a command history for the NAGA Scotland.  Therefore, due to the lack of available records, we are unable to verify that Mr. [REDACTED] responded to the July 17, 1974 bombings in London.  The US Army Crime Records Center does not have any record of the incident reported by the Veteran.  Therefore, the incident identified by the veteran is not conceded."  As the JSRRC researched the wrong veteran, unit, and incorrect dates, a remand to cure this defect is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also finds that the Veteran should be afforded a new VA examination to clarify whether the Veteran has a diagnosis of PTSD due to a confirmed in-service  stressor and whether any of the Veteran's other diagnosed psychiatric disabilities had their onset during service or are otherwise related to Veteran's military service.  

Regarding the Veteran's claims for entitlement to service connection for sleep problems as a manifestation of an undiagnosed illness or chronic multi-symptom illness, entitlement to service connection for nightmares as a manifestation of an undiagnosed illness or chronic multi-symptom illness, and entitlement to service connection for fatigue as a manifestation of an undiagnosed illness or chronic multi-symptom illness, VA treatment providers and VA examiners have indicated that the Veteran's sleep-related symptoms may be associated with his psychological disorder(s).  Notably, the June 2017 VA examination report and opinion indicated that the Veteran's sleep disorder appeared to be associated with his history of anxiety/psychological conditions.  As the evidence of record indicates that the Veteran's symptoms of sleep problems, nightmares, and fatigue are likely related to his psychological disorder, the Board finds that the claims for entitlement to service connection for sleep problems as a manifestation of an undiagnosed illness or chronic multi-symptom illness, entitlement to service connection for nightmares as a manifestation of an undiagnosed illness or chronic multi-symptom illness, and entitlement to service connection for fatigue as a manifestation of an undiagnosed illness or chronic multi-symptom illness are inextricably intertwined with his claim for service connection for PTSD.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As these claims are inextricably intertwined with his claim for service connection for PTSD, they must also be remanded.



Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and US Army Crime Records Center and request a search of the death of a "[REDACTED]" for the period of June 1, 1988 to February 2, 1989, in Garlstedt, Germany.   

2.  After receiving a response from the JSRRC and the US Army Crime Records Center, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD, depressive disorder and anxiety disorder, the examiner should attempt to reconcile the diagnoses.

If a PTSD diagnosis is confirmed, the examiner is to identify the stressor(s) upon which the diagnosis of PTSD was made.  In so doing the examiner should address the October 2011 VA treatment record.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder, other than PTSD, had its onset in service or is otherwise related to military service?  In so opining, the examiner should address the May 2012 VA examination report.  

The examiner should provide a thorough rationale for the conclusions reached.

3.  After completing the above, and any additional development deemed necessary, the issues should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




